Citation Nr: 1624589	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent rating for service-connected ischemic heart disease effective from October 20, 2004; and in excess of 30 percent from September 8, 2010.


REPRESENTATION

Appellant represented by:	Joretta Durant, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1969 to January 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in November 2010 that granted service connection for ischemic heart disease with left atrial enlargement with an evaluation of 10 percent, effective October 20, 2004, and 30 percent, effective September 8, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to meet VA's duty to assist the Veteran in developing evidence to substantiate his claim.  See 38 C.F.R. § 3.159.  

In a claim for an increased rating, all evaluations and treatment the Veteran received for the disability at issue during the period of time under consideration are pertinent evidence that should be secured and considered.  

The period under consideration for this claim begins October 20, 2004.  The Veteran was granted service connection for ischemic heart disease, rated 10 percent effective October 20, 2004.  The rating was increased to 30 percent, effective September 8, 2010, the date of a private examination showing an increase in the severity of the condition.  

The Veteran has described treatment he received for a myocardial infarction in June 1997 and for inferoapical ischemia in November 1998.  However, such treatment is before the period under consideration for his increased rating claim.  He has not reported any treatment for his ischemic heart disease or any associated symptoms for the period from October 20, 2004, to September 8, 2010, and there are limited VA cardiac treatment records in the record from September 2010.  As records of any cardiac treatment or symptoms within this period may contain pertinent information, they must be obtained.  The Veteran should note, any records of private treatment cannot be obtained without his cooperation.  

The Board notes that the Veteran's attorney has argued, in part, that the Veteran is entitled to a higher rating due to levels of diastolic pressure that have been recorded.  However, the level of diastolic pressure is part of the rating criteria for hypertension, for which the Veteran is not currently service connected.  See March 2014 Rating Decision.  

The Veteran's ischemic heart disease is currently evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005-7006.  Under both Diagnostic Code 7005 (arteriosclerotic heart disease) and Code 7006 (myocardial infarction),  a 10 percent rating is warranted when a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs results in dyspnea (shortness of breath), fatigue, angina (chest pain or pressure), dizziness, or syncope (fainting); or when continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or a workload of 3 METs or less that results in dyspnea, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted, only under Code 7006, for the period during and for three months following, a myocardial infarction (as documented by laboratory tests). 

Given the allegation of worsening since his last examination in September 2010, a contemporaneous examination is necessary to determine the current severity of his ischemic heart disease. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected ischemic heart disease (and any associated symptoms) from October 2004 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a cardiologist to determine the current severity of his ischemic heart disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed (and the testing should specifically include metabolic equivalent testing).  All findings should be described in detail.  The examiner must include a rationale and reasoning with all opinions and conclusions provided.

3. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




